UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7470



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BENJAMIN R. WILLIAMS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (CR-00-8-2-HCM)


Submitted:   March 31, 2006                 Decided:   May 10, 2006


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Benjamin R. Williams, Appellant Pro Se.     Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Benjamin R. Williams appeals from the district court’s

order denying his motion to modify the terms of his supervised

release.        A notice of appeal in a criminal case must be filed

within ten days of the entry of judgment being appealed. Fed. R.

App. P. 4(b)(1).      The district court, upon a finding of excusable

neglect or good cause, may extend the time period for filing a

notice of appeal an additional thirty days. Fed. R. App. P.

4(b)(4).    The appeal periods established by Rule 4 are mandatory

and jurisdictional. Browder v. Dir., Dep’t of Corr., 434 U.S. 257,

264 (1978); United States v. Raynor, 939 F.2d 191, 197 (4th Cir.

1991). The district court entered its judgment on July 14, 2005,

and Williams filed his notice of appeal on September 9, 2005,

outside the thirty-day excusable neglect period.             As Williams’

appeal     is    untimely,1   we   dismiss   his   appeal   for   lack   of

jurisdiction.2      We dispense with oral argument because the facts




     1
      Williams cannot claim reliance on the district court’s order
mistakenly stating Williams had sixty days to appeal, because
litigants have a duty to familiarize themselves with the Federal
Rules and cannot claim to rely on rulings by the district court
that are plainly in violation of those rules. Panhorst v. United
States, 241 F.3d 367, 373 (4th Cir. 2001).
     2
      Further, even if we possessed jurisdiction to review the
merits of Williams’ appeal, we would have no difficulty concluding
the district court acted well within its legal authority and
discretion in denying Williams’ motion to modify the terms of his
supervised release.

                                    - 2 -
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                         DISMISSED




                              - 3 -